Name: 68/183/EEC: Commission Decision of 3 April 1968 authorising certain management measures to be taken within the framework of the common organisation of agricultural markets
 Type: Decision
 Subject Matter: processed agricultural produce;  plant product;  EU finance;  trade policy;  economic policy
 Date Published: 1968-04-10

 Avis juridique important|31968D018368/183/EEC: Commission Decision of 3 April 1968 authorising certain management measures to be taken within the framework of the common organisation of agricultural markets Official Journal L 089 , 10/04/1968 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 2 P. 0028 Danish special edition: Series I Chapter 1968(I) P. 0069 Swedish special edition: Chapter 3 Volume 2 P. 0028 English special edition: Series I Chapter 1968(I) P. 0072 COMMISSION DECISION of 3 April 1968 authorising certain management measures to be taken within the framework of the common organisation of agricultural marketsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having Regard to the Treaty establishing a single Council and a single Commission of the European Communities; Having regard to the Provisional Rules of Procedure of the Commission of 6 July 1967(1); Whereas the functioning of the common organisation of agricultural markets requires that numerous urgent management measures be adopted which take into account a large quantity of data and complex calculations; Whereas, in particular, the levies on imports and the refunds on exports in the oils and fats, cereals and rice sectors have to be fixed very frequently (many of them every working day or each week) and urgently for each of the numerous products in those organised markets, as these measures must keep pace with the continual fluctuations in world market prices and as the time at which the latter are recorded must correspond as closely as possible to the time when the levies and refunds are applied; Whereas, for the majority of products in the sectors in question, the levies and refunds may be fixed in advance, at the request of the importers or exporters concerned, for transactions to be carried out during the period of validity of the import or export licence, i.e for several months ahead, on the basis of the levy or refund applicable on the day on which application for a licence is lodged; whereas each time an alteration of the levy or refund is to be anticipated at the normal expiry of the period so fixed, or otherwise by reason of a change in the market situation, the possibility of advance-fixing as mentioned above would permit of speculative transactions in respect of large quantities of products if the decision were not taken very rapidly; Whereas, to enable such a system to function, the Chairman of the Agriculture Group or - in the case of his inability to act and in the following order - another member of that group, another member of the Commission or a senior official of the Directorate- General for Agriculture should be given authority to take such measures for and on behalf of the Commission; Whereas such authority is to be exercised under the control of the Commission and the measures in question adopted in accordance with the relevant rules and the general guidelines indicated by the Commission at the time of this Decision, together with any additional guidelines that may be indicated in future; Whereas a periodic report on the use made of this authority must be submitted to the Commission; Whereas the granting of this authority does not prevent the Commission from taking decisions collectively whenever it considers this to be necessary; HAS DECIDED AS FOLLOWS: Article 1 1. The Commission hereby authorises the Chairman of the Agriculture Group to fix and alter for and on behalf of the Commission: (a) in the oils and fats sector: - the levies provided for in Articles 13, 14, 15 and 18 of Council Regulation No 136/661 EEC(2) of 22 September 1966 on the establishment of a common organisation of the market in oils and fats and in Articles 3, 4 and 5 of Council Regulation No 162/66/EEC(3) of 27 October 1966 on trade in oils and fats between the Community and Greece; - the subsidies for oil seeds provided for in Article 27 of Regulation No 136/66/EEC; - the refund on exports to third countries provided for in Article 28 of Regulation No 136/66/EEC; (b) in the cereals sector: - the levies and premiums provided for in Articles 13, 14 and 15 of Council Regulation No 120/67/EEC(4) of 13 June 1967 on the common organisation of the market in cereals; - the refunds on exports to third countries including the corrective amounts provided for in Article 16 of Regulation No 120/67/EEC; (c) in the rice sector: - the levies and premiums provided for in Articles 11, 12 and 13 of Council Regulation No 359/67/EEC(5) of 25 July 1967 on the common organisation of the market in rice; - the refunds on exports to third countries including the corrective amounts provided for in Article 17 of Regulation No 359/67/EEC. 2. The authority referred to in paragraph 1 shall be exercised in the event of the Chairman of the Agriculture Group being unable to do so: (a) by the Vice-Chairman or one of the members of that group, or if they are unable to do so, (b) by one of the other members of the Commission, or if they are unable to do so, (c) by the Director-General, the Deputy Director- General or the Director of Directorate B of the Directorate-General for Agriculture. Article 2 The Commission shall examine the reports which the Chairman of the Agriculture Group shall submit to it periodically on the use made of the authority provided for in Article 1 and on any difficulties encountered. Should the need arise the Commission shall indicate additional guidelines to the persons authorised. Article 3 The following are hereby repealed: 1. The Commission Decision of 5 July 1967(6) conferring authority to fix and alter export refunds on oils and fats, cereals, pigmeat, eggs and poultry meat, as amended by the Commission Decision of 28 July 1967(7). 2. The Commission Decision of 5 July 1967(8) conferring authority to fix the subsidy for oil seeds and the levies on olive oil and cereals, as amended by the Commission Decision of 28 July 1967. 3. The Commission Decision of 28 July 1967(9) conferring authority to fix and alter levies and refunds on rice. Article 4 This Decision shall enter into force on 10 April 1968. It shall published in the Official Journal of the European Communities. Done at Brussels, 3 April 1968. For the Commission The President Jean REY (1)OJ No 147,11.7.1967, p. 1.(2)OJ No 122, 30.9.1966, p. 3025/66.(3)OJ No197, 29.10.1966, p. 3393/66.(4)OJ No177, 19.6.1967, p. 2269/67.(5)OJ No 174, 31.7.1967, p. 1.(6)OJ No 146, 8.7.1967, p. 12.(7)OJ No 179, 3.8.1967, p. 7.(8)OJ No 146, 8.7.1967, p. 13.(9)OJ No 187, 8.8.1967, p. 7.